Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 12/8/2020 has been entered.  Claims 1, 3-7, 9-14 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2004/0246435 to Kamei in view of U.S. Publication 2015/0219950 to Kim and U.S. Publication 2008/0259230 to Miyakita.

Regarding claim 1, Kamei teaches a liquid crystal display device comprising: 
a liquid crystal panel and a non-display region around the display region are defined (see paragraph 65), 
wherein the liquid crystal panel includes a first substrate and a second substrate facing each other (see paragraph 41) and a polarizer attached to an outer surface of the first substrate (see Fig. 2 POL2 and paragraph 64), 
wherein an edge of the polarizer is positioned outside of an edge of the cover window and is disposed between the edge of the [[cover window]] and an edge of the first substrate (see Fig. 2 there is no cover window, but the polarizer is on the outside of the display area).
Kamei does not explicitly teach in which a display region in which a plurality of touch blocks are arranged, and a touch electrode is provided in each of the plurality of touch blocks;
a cover window attached to an outer surface of the polarizer through an adhesive layer,
wherein the cover window has a size greater than that of the display region and smaller than that of the first substrate, 
wherein the polarizer has a size greater than that of the cover window; 

a cover window attached to an outer surface of the polarizer through an adhesive layer (see Fig. 1 adhesive 40 between cover 60 and polarizer 30),
wherein the cover window has a size greater than that of the display region (see Fig. 1 where the display region DR is smaller than the cover window 60), 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the cover window and integrated touch panel configuration as taught by Kim with the display of Kamei for the purpose of adding a known cover layer on top of the polarizer using a known method for predictable results.
Kamei in view of Kim does not teach [[wherein the cover window has a size]] smaller than that of the first substrate, and wherein the polarizer has a size greater than that of the cover window.
However, Miyakita teaches through an adhesive layer [[wherein the cover window has a size]] smaller than that of the first substrate, and wherein the polarizer has a size greater than that of the cover window (see Fig. 9 and paragraphs 71, 72, 74 and 131 showing the cover 1, polarizer 4 and substrate 2 in increasingly larger sizes).


Regarding claim 3, Kamei in view of Kim and Miyakita teaches the liquid crystal display device of claim 2.  Miyakita teaches wherein the adhesive layer has an outer extension portion that extends outward from the cover window, and wherein the outer extension portion is covered with a protective layer (see Fig. 9). 

Regarding claim 4, Kamei in view of Kim and Miyakita teaches the liquid crystal display device of claim 2.  Kim teaches wherein an end of the adhesive layer is positioned inside the cover window (see Fig. 1). 

Regarding claim 5, Kamei in view of Kim and Miyakita teaches the liquid crystal display device of claim 4.  Kamei teaches wherein a black matrix is formed on the first substrate to entirely cover the non-display region (see Fig. 2 black matrix BM). 

Regarding claim 6, Kamei in view of Kim and Miyakita teaches the liquid crystal display device of claim 2.  Kamei in view of Kim and Miyakita does not explicitly teach wherein a ratio (w2/w1) of a second width w2 of a portion of the polarizer, which is positioned in the non-display region, to a first width w1 of the non-display region ranges from 0.4 to 0.6. 
However, it would have been obvious to a person having ordinary skill in the art to set these ranges, since it has been held that discovering optimum values of a 

Regarding claim 7, Kamei in view of Kim and Miyakita teaches the liquid crystal display device of claim 6.  Kamei in view of Kim and Miyakita does not explicitly teach wherein a ratio (w3/w2) of a third width w3 of a portion of the cover window, which is positioned in the non-display region, to the second width w2 of the portion of the polarizer, which is positioned in the non-display region, ranges from 0.4 to 0.6. 
However, it would have been obvious to a person having ordinary skill in the art to set these ranges, since it has been held that discovering optimum values of a result effective variable involves only routine skill in the art.  In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Regarding claim 9, Kamei in view of Kim and Miyakita teaches the liquid crystal display device of claim 1.  Kamei teaches wherein the first substrate is one of an array substrate and an opposite substrate facing the array substrate (see Fig. 2 and paragraph 65). 

Regarding claim 13, Kamei in view of Kim and Miyakita teaches the liquid crystal display device of claim 1.  Kim teaches wherein an edge of the adhesive layer is disposed between the edge of the cover window and the edge of the polarizer (see Fig. 1). 

Regarding claim 14, Kamei in view of Kim and Miyakita teaches the liquid crystal display device of claim 1.  Miyakita teaches wherein an edge of the cover window is disposed between an edge of the adhesive layer and the edge of the polarizer (see Fig. 9). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2004/0246435 to Kamei in view of U.S. Publication to Kim and U.S. Publication 2008/0259230 to Miyakita.and U.S. Publication 2016/0147339 to Teranishi.

Regarding claim 10, Kamei in view of Kim and Miyakita teaches the liquid crystal display device of claim 1.  Kamei in view of Kim and Miyakita does not teach wherein the touch electrode is configured in an in-cell structure or an on-cell structure.
However, Teranishi teaches wherein the touch electrode is configured in an in-cell structure or an on-cell structure (see paragraph 52).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the in-cell touch panel as taught by Teranishi with the touch display of Kamei in view of Kim and Miyakita for the purpose of simply substituting one known touchscreen implementation technology for another for predictable results.

Regarding claim 11, Kamei in view of Kim and Miyakita teaches the liquid crystal display device of claim 1.  Kamei in view of Kim and Miyakita does not teach further comprising a sensing line connected to the touch electrode and connected to a panel drive circuit across the display region.

It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the location of the driver outside the cover glass as taught by Teranishi with the panel drive circuit of Kamei in view of Kim and Miyakita for the purpose of simply substituting one known location for the drivers relative to the cover with another, for predictable results.

Regarding claim 12, Kamei in view of Kim and Miyakita teaches the liquid crystal display device of claim 11.  Kamei in view of Kim and Miyakita does not teach wherein the panel drive circuit is disposed on a side edge portion of the second substrate, and is not covered by the cover window.  
However, Teranishi teaches wherein the panel drive circuit is disposed on a side edge portion of the second substrate, and is not covered by the cover window (see Fig. 1, 4C and 5 showing the drivers 5 outside of the display panel 7 and paragraphs 56, 95 and 96).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the location of the driver outside the cover glass as taught by Teranishi with the panel drive circuit of Kamei in view of Kim and Miyakita for the purpose of simply substituting one known location for the drivers relative to the cover with another, for predictable results.


Response to Arguments

Applicant’s arguments with respect to claims 1, 3-7, 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625